Citation Nr: 1144350	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss, nausea, irritability, and slow thinking.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2002, February 2003 to June 2003, and June 2004 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the RO in St. Paul, Minnesota.  

A videoconference hearing was held in May 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for residuals of TBI, to include memory loss, nausea, irritability, and slow thinking.  He asserts that he incurred a TBI during a motor vehicle accident (MVA) in January 2007.  In addition to the symptoms already enumerated, the Veteran recently attributed cognitive impairment to the inservice head injury.  He also attributed left hand numbness, tingling, and impaired sensation either as a residual of TBI or due to his service-connected cervical strain.  (See hrg. tr. at pg 5.)  At the hearing, it was also claimed that the Veteran now suffers from dizziness which is believed to be related to his TBI.  (Hrg. tr. at pg. 6.)  The Veteran's representative has argued that the VA examinations of record are inadequate to fairly decide the Veteran's claim.  He points out that the VA examiner in 2009 attributed the Veteran's complaints to be a residual, at least in part, of sleep apnea.  She points out that the Veteran was recently found not to have sleep apnea.  Additional neurological examination was requested.  (Hrg. tr. at pg. 4.)  

The record reflects that the Veteran was involved in a MVA in January 2007.  Contemporaneous records from the time of the accident show that the Veteran reported an altered sense of recollection of the accident.  He was unable to recall the details of the accident.  See the January 2007 emergency room report.  While loss of consciousness was not reported on the available records, to include the service treatment records (STRs), the Veteran has since stated that he did lose consciousness in the accident.  Of record is a statement by a fellow serviceman which corroborates the Veteran's account.  It is noted that a computerized tomography (CT) scan at the time of the accident was normal.  

Post service records show that the Veteran has long maintained that he suffered residuals as a result of the inservice MVA.  It is noted that service connection is in effect for headaches.  Service connection is also in effect for posttraumatic stress disorder (PTSD), and cervical strain, as well as for bilateral knee strain.  At the personal hearing, the Veteran's representative acknowledged that some of the Veteran's complaints might be attributed to these service-connected conditions.  For example, she noted that the Veteran's irritability might be a symptom of his service-connected PTSD.  (Hrg. tr. at pg. 5.)  

VA records dated in April 2009 reflect that the Veteran met the criteria for post concussion syndrome.  This opinion was provided by a physician's assistant.  

The evidence of record includes VA neurological examination in June 2009.  That report reflects that a May 2009 magnetic resonance imaging (MRI) of the head was normal.  A confirmed diagnosis of TBI was not made.  She opined that the Veteran's symptoms were more likely the result of sleep apnea due to tonsillar hypertrophy and caffeine use.  She further stated that given the nature of his inservice MVA, the findings from his previous assessments, the findings from the radiological studies that had been performed, and given his current performance at his employment in data entry, his reported symptoms were inconsistent with residuals of TBI.   

In a May 2010 addendum, she did not change her opinion that the Veteran's reported difficulties were not related to TBI.  She again opined that it was much more likely that other factors (as listed above) were responsible for his symptoms.  

It is noted that VA sleep study in January 2011 was negative for diagnosis of sleep apnea.  

As noted earlier, additional examination has been requested.  The representative has pointed out that the Veteran's symptoms may not be attributed to sleep apnea in that this condition has been found not to be present.  The Board agrees that additional examination is warranted to determine the severity and etiology of claimed TBI and residuals thereof.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for symptoms he attributes to claimed TBI, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, schedule the Veteran for a VA neurological examination to determine the current nature and likely etiology of TBI, if found, and residuals thereof, if found.  All indicated tests should be completed.  The examiner should provide the Veteran with an opportunity to explain the history of his injuries, symptoms, and in particular the onset of symptoms.  The examiner is asked to express an opinion as to whether the Veteran has TBI of service origin, and whether any currently diagnosed cognitive deficit, or other symptoms (e.g. memory loss, nausea, irritability, slow thinking, sleep impairment, dizziness, left hand numbness, tingling, and sensory impairment, or any other neurological findings) are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, to include as a residual of claimed TBI.  In that regard, the examiner's attention is directed to the STRs showing the Veteran was in a MVA in January 2007 and lay statements concerning the Veteran's status immediately following the accident.  The examiner is also requested to discuss those symptoms that he/she attributes to service-connected conditions, to include headaches, PTSD, cervical strain, and bilateral knee strains.  

The examiner must provide a complete rationale for any stated opinion and the claims folder and a copy of this remand must be made available to the examiner.  The examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  If such testing is not accomplished, a rationale for not doing so should be provided.  

3.  Ensure that the above directives have been properly completed.  If the examination report is insufficient, it should be returned to the examiner for corrective action.  Thereafter, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

